DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the Applicant’s reply of 16 April 2021, the claims were amended. Based on these amendments, the objection to claim 22 and the rejections of claims 1-4, 7, 9, and 21 under 35 U.S.C. 102 or 103 have been withdrawn.

Election/Restrictions
Claims 1-4, 6, 7, 9, 16, and 21-24 are allowable. The restriction requirement between Species 1-3, as set forth in the Office action mailed on 10 July 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement is partially withdrawn. Claims 8 and 10 are no longer withdrawn from further consideration because the claims require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2003/0076662 (“Miehling”).
Regarding claim 11, Miehling discloses a system (at least the mold 7 and pins 12a-d; see Figure 2a and paragraph 47) for making a female part of a radio frequency identification (RFID) tag that is configured to be secured to an ear of an animal by joining a male part of the RFID tag and the female part of the RFID tag to one another through the ear of the animal ("[A]pparatus is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); see MPEP 2114(II)), the system comprising:
a mold (the mold 7; see Figure 2a and paragraph 47) having a cavity (see Id.);
a fixture (the pins 12a-d; see Id.) configured to hold a transponder (the electrical circuit 2; see Figure 2a and paragraphs 37 and 47) within the mold cavity (see Figure 2a), wherein the transponder includes an antenna (the copper wire coil 3, which serves as an antenna; see Figure 2a and paragraph 37) and an integrated circuit (IC) chip (the integrated circuit 5; see Id.); and
an injector configured to inject material into the mold cavity (see paragraph 48, which discusses hot glue being “injected” into the mold 7; accordingly, Miehling implicitly discloses an injector configured to inject material into the mold cavity) and directly around the antenna and the IC chip to form a housing of the female part of the RFID tag (this language is not considered to further limit the structure of the injector; that is, there does not appear to be any structural difference between an injector configured to inject material into a mold cavity and an injector configured to inject material into a mold cavity and directly around an antenna and IC chip to form a housing of a female part of an RFID chip; any structural difference would relate to the mold itself, the fixture, and/or the transponder).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Miehling, as applied to claim 11 above, and further in view of U.S. Patent Application Publication No. 2009/0250836 (“Fukui”).
Regarding claim 12, Miehling does not explicitly disclose wherein the fixture includes a pair of ring pins. However, Miehling does disclose that, while four pins 12a-d are shown in Figures 2a and 2b, any number of pins can be used, including only one, with the one pin being a bearing surface that can be retracted like a pin. See paragraph 47. Also, note that the copper wire coil 3 is ring shaped. See Figure 1f.
The difference between the pins 12a-d of Miehling and the claimed ring pins represents a change in shape. This change in shape does not affect how the pins function. Specifically, if the pins 12a and 12c were replaced with one ring-shaped pin contacting the top of the copper wire coil 3 and the pins 12b and 12d were replaced with another ring-shaped pin contacting the bottom of the copper wire coil 3, the ring-shaped pins would support the copper wire coil 3 in the same manner as the pins 12a-d, with the shape of the ring-shaped pins matching that of the copper wire coil 3 (see Figure 1f). Since the claimed ring shape does not affect how the pins 
Alternatively, Fukui discloses a similar molding method (see Figure 6) and states that, although the positioning pin of certain embodiments is formed in a columnar shape, it can be formed in any suitable shape capable of fixing the coil, such as a ring or prism shape (see paragraph 104).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the pins 12a and 12c and the pins 12b and 12d of Miehling with corresponding ring-shaped positioning pins, as taught by Fukui, thereby providing a pair of ring pins, as claimed. This would represent a simple substitution of one known element for another (one shape for another) to obtain predictable results. See MPEP 2143(I)(B).

Claims 13, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Miehling in view of Fukui, as applied to claim 12 above, and further in view of U.S. Patent Application Publication No. 2012/0248199 (“Schimmel”).
Regarding claim 13, modified Miehling discloses moving the ring pins away from one another within the mold cavity (see Figures 2a and 2b and paragraph 48 of Miehling; as discussed above in connection with claim 12, the pins 12a-d have been replaced with ring pins). Also, given that Miehling discloses holding the electrical circuit 2 using pins 12a-d and moving the pins 12a-d away from one another during injection (see Figures 2a and 2b and paragraphs 47 and 48), Miehling implicitly discloses moving the ring pins toward one another to hold the 
With respect to the claimed actuator and actuator control module, such structure represents the standard structure used for the recited functions. For example, Schimmel discloses actuators in the form of a first driving means described in paragraph 47 and a second driving means described in paragraph 48. It would have been obvious to one of ordinary skill in the art to have included one or more actuators in the apparatus of Miehling along with a control module for controlling the one or more actuators. This would represent a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). Also, it would have been obvious to automate the control of the apparatus using a control module. See MPEP 2144.04(III).

Regarding claim 17, modified Miehling discloses moving the ring pins away from one another at the same time to allow the material to flow between the transponder and the ring pins (see Figures 2a and 2b and paragraph 48 of Miehling; regarding the actuator and actuator control module, see the rejection of claim 13).

Regarding claim 19, Miehling does not explicitly disclose determining when to move the ring pins away from one another based on a duration of a period for which the material is injected into the mold cavity. Miehling simply states that the pins 12a-d are pulled back to the wall of the cavity once the hot glue that has been injected has set. See paragraph 48. However, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have controlled the ring pins of modified Miehling based on the duration for which material is injected, as taught by Fukui. This would represent a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). Regarding the actuator and actuator control module, see the rejection of claim 13.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Miehling in view of Fukui and Schimmel, as applied to claim 13 above, and further in view of U.S. Patent No. 3,363,040 (“Aoki”).
Regarding claim 14, modified Miehling does not disclose that at least one of the ring pins has a ledge for holding the transponder.
Aoki discloses a similar injection molding method to that of Miehling and Fukui (see Figures 5 and 6 of Aoki) in which a decorative plate 2 is supported by pins 14 that have fan-shaped cuts 13 for holding the decorative plate 2 in place (see Figures 4-6 and column 2, lines 17-38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified one of the ring-shaped pins of modified Miehling to include a fan-shaped cut, as in Aoki, to help hold the electrical circuit 2 in place during molding, i.e., to prevent the electrical circuit 2 from moving horizontally. Specifically, it 

Regarding claim 15, this feature would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
In Aoki, the outer edge of the decorative plate 2 is in contact with the fan-shaped cuts 13 of the pins 14. See Figure 5. However, in the case of a ring-shaped object, such as the copper wire coil 3 of Miehling, one of ordinary skill in the art would have recognized that the ring-shaped object could be held from either its outer or inner edge, i.e., from either its outer radial surface or its inner radial surface. Accordingly, it would have been obvious to one of ordinary skill in the art to have selected either of these options, including arranging the ledge of the ring pin of modified Miehling such that it contacts the inner radial surface of the copper wire coil 3. This would represent a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Alternatively, having the ledge contact the inner radial surface (rather than the outer radial surface, as suggested by Figure 5 of Aoki) would represent an obvious reversal or rearrangement of parts given that the resulting .

Allowable Subject Matter
Claims 1-4, 6-10, 21, 22, and 24 are allowed. Claims 16 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Claim 1 requires holding a transponder within a cavity of a mold using a fixture, wherein the transponder includes an antenna and an integrated circuit (IC) chip, and injecting material into the mold cavity and directly around the antenna and the IC chip to form a housing of a female part of an RFID tag.
RFID tags with male and female parts are well known in the art. For example, see Figures 3 and 4 of U.S. Patent Application Publication No. 2015/0068077 (“Robadey”), cited in an IDS. In addition, it is known in the art to hold a transponder within a cavity of a mold using a fixture and inject material into the mold cavity and directly around an antenna and IC chip of the transponder. See the rejection of claim 1 based on U.S. Patent Application Publication No. 2003/0076662 (“Miehling”) in the office action of 8 March 2021. However, the prior art fails to disclose or suggest using such a method to form the housing of a female part of an RFID tag. With respect to Miehling specifically, the presence of the electrical circuit 2 in the center of the copper wire coil 3 would suggest against having an opening extend through or into the resulting transponder 1, 
Claims 2-4, 7-10, and 24 are allowed based on their dependency from claim 1.
Claim 6 requires attaching the IC chip to an outer radial surface of the antenna before placing the transponder on the ledge. Similarly, claim 16 recites that the IC chip is attached to an outer radial surface of the antenna. The prior art neither discloses nor suggests such a feature.
In Miehling, the integrated circuit 5 is suspended in the center of the copper wire coil 3 by electrical connections 4a and 4b. See Figures 1f and 2a and paragraph 37. There is no disclosure of directly attaching the integrated circuit 5 to the copper wire coil 3, nor is there anything in the prior art to suggest such a feature. Accordingly, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have attached the integrated circuit 5 to the outer radial surface of the copper wire coil 3, as claimed. Such a change is not considered to be an obvious rearrangement of parts because the change would significantly alter the connection between the integrated circuit 5 and copper wire coil 3, particularly by replacing the suspension of the integrated circuit 5 with direct attachment.
In terms of direct versus indirect attachment, claims 6 and 16 are interpreted to require direct attachment to the outer radial surface. The alternative interpretation 
Claims 21 and 22 are allowed based on their dependency from claim 6. Claim 23 contains allowable subject matter based on its dependency from claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
The Applicant’s arguments with respect to the rejection of claim 1 based on Miehling have been fully considered and are persuasive. Specifically, the Examiner agrees that Miehling fails to disclose or suggest all the limitations of claim 1 as now amended. Therefore, the rejections of claim 1 and its dependent claims have been withdrawn. 
The Applicant's arguments with respect to claim 11 have been fully considered, but they are not persuasive. Although claim 11 includes limitations similar to those of claim 1, they fail to further define the structure of the claimed system and, therefore, do not define over Miehling. See the rejection of claim 11 above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571) 270-1287. The examiner can normally be reached on Monday-Thursday, 8:45 AM-6:15 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/John J DeRusso/Examiner, Art Unit 1744        

/MARC C HOWELL/Primary Examiner, Art Unit 1774